Matter of Jaz T. v Kevin B. (2019 NY Slip Op 06961)





Matter of Jaz T. v Kevin B.


2019 NY Slip Op 06961


Decided on September 27, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, DEJOSEPH, AND CURRAN, JJ.


958 CAF 18-02039

[*1]IN THE MATTER OF JAZ T., PETITIONER-APPELLANT,
vKEVIN B. AND ASIA F., RESPONDENTS-RESPONDENTS.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (DAVID R. JUERGENS OF COUNSEL), FOR PETITIONER-APPELLANT.
MARK D. FUNK, CONFLICT DEFENDER, ROCHESTER (CHELSEA L. PALMISANO OF COUNSEL), FOR RESPONDENT-RESPONDENT ASIA F.
PAUL B. WATKINS, FAIRPORT, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Monroe County (Joseph G. Nesser, J.), entered September 5, 2018 in a proceeding pursuant to Family Court Act article 5. The order denied petitioner's application to vacate an order. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: September 27, 2019
Mark W. Bennett
Clerk of the Court